DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claims 12 and 16 is objected to because of the following informalities:
Claim 12 recites “the variable transparency segment layer”.  Examiner assumes this is a typographical error and Applicant intended to claim “the variable transparency layer”.
Claim 16 recites “the sensor” and “the information”.  Claim 16 depends upon claim 11, and thus there is insufficient antecedent basis for these limitations in the claim.  Examiner assumes this is a typographical error and Examiner will treat claim 16 as depending upon claim 15 to provide proper antecedent support.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong-Muntner (US 2014/0063049, cited in Applicant’s IDS filed 3/25/21; hereinafter referred to as ‘Armstrong’).

	Regarding claim 1, Armstrong discloses a method of modifying the transparency of a variable transparency layer disposed directly above a camera in an electronic user device, the method comprising: providing an electronic user device that includes a protective substrate (abstract, figs. 1-4, device encasing 120, e.g., glass window, see ¶ 57; see also fig. 6),
	a display assembly located below a first portion of the protective substrate (figs. 1-4, ¶ 9, ¶ 56-57, ¶ 65-66),
	a processor coupled to the display assembly (figs. 1-4, ¶ 6, ¶ 40-42, ¶ 56-57);
	a voltage source (fig. 5, control circuit 540, ¶ 72-74; see also ¶ 41, ¶ 57);
	a variable transparency layer located below a second portion of the protective substrate, wherein the variable transparency layer is electrically coupled to the voltage source, and wherein opacity level of the variable transparency layer varies in response to a voltage being applied to the variable transparency layer by the voltage source (figs. 
	and a camera disposed directly beneath the variable transparency layer (figs. 1-4, ¶ 40-42, ¶ 56-57);
	enabling a user to initiate an application program executed by the processor (¶ 40-42, transitions between various modes of camera operation triggered by user input, camera and image processing applications may be executed on the processor; see also ¶ 91, ¶ 110-111, ¶ 118);
	determining whether the user initiated the application program (¶ 40-42, transitions between various modes of camera operation triggered by user input, camera and image processing applications may be executed on the processor; see also ¶ 91, ¶ 110-111, ¶ 118);
	in response to said determining, causing the voltage source to continually apply a first voltage to the variable transparency layer, wherein application of the first voltage causes the variable transparency layer to become more transparent (figs. 1-3, see ¶ 6-9, ¶ 40-43, ¶ 45-48, ¶ 56-57; see also figs. 5-6, ¶ 71-74; see also figs. 7-9 and ¶ 88-95);
	receiving an input indicative of a user selection of a camera setting made via the application program (¶ 40-42, transitions between various modes of camera operation triggered by user input, camera and image processing applications may be executed on the processor; see also ¶ 91, ¶ 110-111, ¶ 118; see also figs. 11-13);
	in response to said receiving, causing the voltage source to reduce the first voltage to the variable transparency layer, wherein reduction of the first voltage causes the variable transparency layer to become less transparent (figs. 1-3, see ¶ 6-9, ¶ 40-
	capturing an image using the camera in response to receiving user input at the application program (¶ 6-12, image captured via camera, see also ¶ 40-43, ¶ 45-48, ¶ 51-57; see also figs. 7-13);
	and storing the image in a memory that is accessible to the electronic user device (¶ 6-12, image captured via camera, see also ¶ 40-43, ¶ 45-48, ¶ 51-57, e.g., camera obtains still or video images to be viewed or displayed; see also fig. 22, ¶ 130-136, memory for storing data disclosed).

	Regarding claim 2, Armstrong discloses wherein the memory is housed within the electronic user device (figs. 1-4, ¶ 6-12, image captured via camera, see also ¶ 40-43, ¶ 45-48, ¶ 51-57, e.g., camera obtains still or video images to be viewed or displayed; see also fig. 22, ¶ 130-136, memory for storing data disclosed).

	Regarding claim 3, Armstrong discloses wherein the memory is accessible to the electronic user device via a connection across a network (figs. 1-4, ¶ 6-12, image captured via camera, see also ¶ 40-43, ¶ 45-48, ¶ 51-57, e.g., camera obtains still or video images to be viewed or displayed; see also fig. 22, ¶ 130-136, memory for storing data via network disclosed).

	Regarding claim 4, Armstrong discloses wherein the camera setting is associated with a total range or contrast of the captured image (¶ 40-43, transitions between 

	Regarding claim 5, Armstrong discloses wherein the variable transparency layer includes a first conductor layer (fig. 5, ¶ 71-74, electrode 504A),
	a polymer layer below the first conductor layer, wherein liquid crystal droplets are dispersed throughout the polymer layer (fig. 5, ¶ 71-74, polymer 510 with droplets 520),
	and a second conductor layer (fig. 5, ¶ 71-74, electrode 504B),
	wherein the first and second conductor layers are electrically coupled to the voltage source (fig. 5, ¶ 71-74, control circuit 540 provides voltage).

	Regarding claim 6, Armstrong discloses wherein said causing the voltage source to continually apply the first voltage to the variable transparency layer comprises: causing said voltage source to continually apply the first voltage to the first and second conductor layers, wherein continual application of the first voltage causes the liquid crystal droplets dispersed throughout the polymer layer to become aligned, which causes the variable transparency layer to become more transparent (fig. 5, ¶ 71-74).

	Regarding claim 7, Armstrong discloses causing the voltage source to cease applying the first voltage, wherein ceasing application of the first voltage causes the liquid crystal droplets to become unaligned, which causes the variable transparency layer to become less transparent (fig. 5, ¶ 71-74).

	Regarding claim 8, Armstrong discloses wherein the input is a first input and the variable transparency layer is a first variable transparency layer (¶ 40-42, transitions between various modes of camera operation triggered by user input, camera and image processing applications may be executed on the processor; see also ¶ 91, ¶ 110-111, ¶ 118; see also figs. 1-4, 11-13),
	the method further comprising: receiving a second input made via the application program (¶ 40-42, transitions between various modes of camera operation triggered by user input, camera and image processing applications may be executed on the processor; see also ¶ 91, ¶ 110-111, ¶ 118; see also figs. 11-13);
	and in response to receiving the second input, causing the voltage source to apply a second voltage to a second variable transparency layer, wherein application of the second voltage causes the second variable transparency layer to become more transparent (figs. 1-3, see ¶ 6-9, ¶ 40-43, ¶ 45-48, ¶ 51-57, e.g., diffuser for flash disclosed; see also figs. 5-6, ¶ 71-74; see also figs. 7-9 and ¶ 88-95, figs. 11-13).

	Regarding claim 9, Armstrong discloses wherein the second input is a user selection indicative of environmental information (¶ 40-42, transitions between various modes of camera operation triggered by user input, camera and image processing applications may be executed on the processor; see also ¶ 51-57, ¶ 91, ¶ 110-111, ¶ 118; see also figs. 11-13).



	Regarding claim 11, Armstrong discloses an electronic user device comprising: a protective substrate disposed within a housing (abstract, figs. 1-4, device encasing 120, e.g., glass window, see ¶ 57; see also fig. 6);
	a display assembly located below a first portion of the protective substrate (figs. 1-4, ¶ 9, ¶ 56-57, ¶ 65-66);
	a processor coupled to the display assembly (figs. 1-4, ¶ 6, ¶ 40-42, ¶ 56-57);
	a voltage source (fig. 5, control circuit 540, ¶ 72-74; see also ¶ 41, ¶ 57);
	a variable transparency layer located below a second portion of the protective substrate, wherein the variable transparency layer is electrically coupled to the voltage source, and wherein opacity level of the variable transparency layer decreases from substantially opaque to transparent in response to a voltage being applied to the variable transparency layer by the voltage source (figs. 1-3, diffuser layer, see ¶ 6-9, ¶ 40-42, ¶ 56-57; see also figs. 5-6, ¶ 60, ¶ 71-74, ¶ 81; see also figs. 7-9 and ¶ 88-95);
	and a camera disposed in the housing directly beneath the variable transparency layer (figs. 1-4, ¶ 40-42, ¶ 56-57).

	Regarding claim 12, Armstrong discloses wherein the variable transparency segment layer is substantially opaque when the camera is not in use (figs. 1-3, see ¶ 6-

	Regarding claim 13, this claim is rejected under the same rationale as claim 5.

	Regarding claim 14, this claim is rejected under the same rationale as claim 6.

	Regarding claim 15, Armstrong discloses a sensor disposed directly beneath the variable transparency layer, wherein the processor is configured to adjust the voltage being applied to the variable transparency layer based on information from the sensor (figs. 1-3, ¶ 40-44, ¶ 51-57, e.g., adaptive ambient light sensing disclosed; see also fig. 5, ¶ 71-74).

	Regarding claim 16, Armstrong discloses wherein the sensor is an ambient light sensor, and the information is indicative of an ambient light level (figs. 1-3, ¶ 40-44, ¶ 51-57, e.g., adaptive ambient light sensing disclosed).

	Regarding claim 17, Armstrong discloses an electronic user device comprising: a protective substrate disposed within a housing (abstract, figs. 1-4, device encasing 120, e.g., glass window, see ¶ 57; see also fig. 6);
	a display assembly located below a first portion of the protective substrate (figs. 1-4, ¶ 9, ¶ 56-57, ¶ 65-66);
	a processor coupled to the display assembly (figs. 1-4, ¶ 6, ¶ 40-42, ¶ 56-57);

	a variable transparency layer integrated into a second portion of the protective substrate, wherein the variable transparency layer is electrically coupled to the voltage source, and wherein an opacity level of the variable transparency layer varies in response to a voltage being applied to the variable transparency layer by the voltage source (figs. 1-3, diffuser layer, see ¶ 6-9, ¶ 40-42, ¶ 56-57; see also figs. 5-6, ¶ 60, ¶ 71-74, ¶ 81, e.g., see fig. 6G; see also figs. 7-9 and ¶ 88-95);
	and a camera disposed in the housing directly beneath the variable transparency layer (figs. 1-4, ¶ 40-42, ¶ 56-57).

	Regarding claim 18, this claim is rejected under the same rationale as claims 5 and 6.

	Regarding claim 20, Armstrong discloses wherein the protective substrate is glass, plastic, or crystallized aluminum oxide (figs. 1-4, device encasing 120, e.g., glass window, see ¶ 57; see also fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Yamamoto et al. (US 2016/0041447; cited in Applicant’s IDS filed 3/25/21).

	Regarding claim 19, Armstrong fails to disclose wherein the variable transparency layer includes a first conducting oxide layer, an electrochromic layer below the first conducting oxide layer, an electrolyte layer below the electrochromic layer, an ion storage layer below the electrolyte layer, and a second conducting oxide layer below the ion storage layer, wherein the first and second conducting oxide layers are electrically coupled to the voltage source, wherein application of the voltage to the first conducting oxide layer causes ions to be transferred from the ion storage layer to the electrochromic layer, which causes the variable transparency layer to become more opaque, and wherein application of the voltage to the second conducting oxide layer causes ions to be transferred from the electrochromic layer to the ion storage layer, which causes the variable transparency layer to become more transparent.
	Yamamoto teaches wherein the variable transparency layer includes a first conducting oxide layer (fig. 2, ¶ 4-5, ¶ 42-54, electrode 3),
	an electrochromic layer below the first conducting oxide layer (fig. 2, ¶ 4-5, ¶ 42-54, e.g., top part of EC layer 7),
	an electrolyte layer below the electrochromic layer (fig. 2, ¶ 4-5, ¶ 42-54, e.g., bottom part of EC layer 7),
	an ion storage layer below the electrolyte layer (fig. 2, ¶ 4-5, ¶ 42-54, *Examiner takes official notice that an ion storage layer for an electrochromic device is well known.  
	and a second conducting oxide layer below the ion storage layer (fig. 2, ¶ 4-5, ¶ 42-54, electrode 5),
	wherein the first and second conducting oxide layers are electrically coupled to the voltage source (fig. 2, ¶ 4-5, ¶ 42-54; see also ¶ 75),
	wherein application of the voltage to the first conducting oxide layer causes ions to be transferred from the ion storage layer to the electrochromic layer, which causes the variable transparency layer to become more opaque (fig. 2, ¶ 4-5, ¶ 42-54; see also ¶ 69, ¶ 75, ¶ 84-85; see also ¶ 105-114),
	and wherein application of the voltage to the second conducting oxide layer causes ions to be transferred from the electrochromic layer to the ion storage layer, which causes the variable transparency layer to become more transparent (fig. 2, ¶ 4-5, ¶ 42-54; see also ¶ 69, ¶ 75, ¶ 84-85; see also ¶ 105-114).
	Armstrong and Yamamoto are both directed to electronic devices with cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Armstrong with the electrochromic optical filter of Yamamoto since such a modification provides a light control element configured to change a light transmittance (Yamamoto, ¶ 4) and provides excellent operating performance (Yamamoto, ¶ 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mouser et al. (US 2016/0082897)
Davis et al. (US 2014/0300805)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626